Citation Nr: 1330685	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-11 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to September 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied a request to reopen a previously-denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In November 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran indicated that he wished to withdraw from appeal his claim for entitlement to compensation payments for cervical strain. 

In June 2012, the Board reopened the claim, and remanded the claim, on the merits,  to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC denied the claim (as reflected in a July 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In December 2012, the Board again remanded the claim to the RO, via the AMC, for further action, , DC, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim as reflected in a July 2013 SSOC and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  VA has conceded the occurrence of the Veteran's claimed in-service stressor of suffering serious injuries during an in-service December 1989 motor vehicle accident (MVA); however, in an April 2006 administrative decision, the RO determined that the Veteran was under the influence of alcohol at the time of this MVA and, that such constituted willful misconduct.  In an August 1987 decision, the Board likewise found that the Veteran's PTSD was the result of his own willful misconduct.

3.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, and the record includes an assessment of PTSD, the most persuasive medical opinion on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

4.  Although the weight of the evidence tends to support a finding that the Veteran may be suffering from a depressive disorder, no psychiatric disability, to include depressive disorder, was shown in service, or for many years thereafter, and the only competent, probative opinion to directly address the etiology of such disability indicates that there is not likely a relationship between any such current disorder and service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD an d/or depressive disorder, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159  has been revised, in part.  See 73 Fed. Reg. 23,353  -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339  (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a June 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the request to reopen the previously denied claim for service connection for depression (based upon new and material evidence), what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, in the event service connection is granted.  The September 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

After the Board reopened the claim, in a June 2012 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the underlying claim for service connection for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA and specifically advised the Veteran of evidence needed for stressor verification purposes.  The July 2012 and July 2013 SSOCs reflect adjudication of the claim after issuance of the post rating letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consist of service treatment records, private treatment records, and VA treatment records.  Following remand of this matter for further development in June 2012 and December 2012, records regarding a disability determination from the Social Security Administration (SSA) as well as the report of an April 2013 VA examination and July 2013 addendum opinion  were obtained.  Also of record and considered in connection with the appeal is the transcript of the Veteran's DRO hearing, as well as various written statements from the Veteran and his representative.  The DRO hearing appears to meet the requirements of 38 C.F.R. § 3.103(c)(2) (requiring that an individual who chairs a hearing  fully explain the issues and \to suggest the submission of evidence that may have been overlooked); neither the Veteran nor his representative has challenged the adequacy of the hearing.  In any event, it is noteworthy that the Board has since reopened the claim, and that additional documents have been added to the claims file as a result of the prior remands. The Board finds that no additional RO action to further develop the record in connection with the reopened claim for service connection, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  , The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection , there must be competent, credible, and probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Although presumptive service connection is available for a psychosis, as discussed below, the Veteran has not actually been diagnosed with a psychosis.  Therefore, no chronic disease listed in section 3.309(a) is here at issue.  However, for reasons specified, the Board has, nonetheless, considered his assertions of continuity of symptoms in evaluating the claim.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) .

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b)  (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Applicable law and regulations provide that VA compensation shall not be paid if a disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 105(a)  to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the veteran's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301. 

In short, the line of duty presumption is rebuttable where the "preponderance of the evidence" indicates that the veteran's disability was due to his own willful misconduct.  Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005). 

Willful misconduct is an act involving conscious wrongdoing or a known prohibited action.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances did not per se constitute willful misconduct and willful misconduct as not determinative unless it is the proximate cause of injury, disease or death. 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(n)  (2013).  When the drinking of an alcoholic beverage to enjoy its intoxicating effects and the intoxication results in disability, it will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2)  (2013). 

In February 1998, VA's General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1(m), service connection is  precluded for a disability resulting from alcohol or drug abuse on the basis of in-service incurrence or aggravation of the claimed disability.  See VAOPGCPREC 2-98 (Feb. 10, 1998).

Considering the reopened claim for service connection in light of the above-noted legal authority, and pertinent evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is not warranted.

Service treatment records show that the Veteran was involved in a MVA in December 1989.  Significantly, a review of emergency room (ER) records at the time of the Veteran's MVA shows that he was not wearing his seat belt and was out of the vehicle when paramedics arrived at the accident scene.  He had injuries to his head, face, right forearm and knee.  He had been the driver of the vehicle.  On his arrival at the ER, the Veteran did not recall the exact event and admitted to drinking alcohol.  Physical examination showed multiple forehead lacerations, a normal neck, tenderness to palpation in the right anterior lower ribs, and extreme tenderness to palpation and soft tissue swelling in the lower back.  X-rays showed no cervical spine fracture, a fracture of the proximal phalanx of the left middle finger, no chest contusion or rib fracture, and no facial fracture.  A review of the veteran's laboratory results showed a blood alcohol content (BAC) of .210 gms/dL.  The impression was multiple contusions, status-post MVA. 

Service treatment records are negative for treatment or diagnosis of a psychiatric disorder throughout the Veteran's eight years of active service.  However, at separation in August 1992, the Veteran reported "yes" to "frequent trouble sleeping" and "depression or excessive worry" in a report of medical history.  The Veteran reported that he began sleepwalking three years earlier and reported a history of violent nightmares.  He described himself as a "worrier" and complained of periods of decreased motivation.  He reported stress regarding an impending divorce, restlessness and decreased self-esteem but indicated that he never sought assistance for this.     

Immediately upon separation in October 1992, the Veteran filed a claim seeking  service connection for various disabilities, but did not then specifically claim, or  complain about any psychiatric problems.  Significantly, on November 1992 VA general examination, his psychiatric system was noted to be normal.  

In March 2003, approximately 11 years after discharge from service, the Veteran filed a claim for service connection for PTSD.  He was afforded a VA psychiatric examination in May 2003.  At that time, the Veteran denied participation in combat and reported two stressors:  1) receiving injections for venereal disease in 1983/84 and 2) receiving significant injuries in a MVA in 1989.  The examiner diagnosed depressive disorder, not otherwise specified (NOS); psychotic disorder, NOS; and R/O (rule out) schizoaffective disorder.  In July 2003, the Veteran filed a claim for service connection for anxiety/depression.  

In a September 2003 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have a diagnosis of PTSD.  In an October 2004 rating decision the RO denied service connection for psychiatric disorder, finding that the Veteran was not diagnosed with a psychiatric disability during his military service.  The Veteran disagreed with the October 2004 rating decision and perfected an appeal of that decision.  In connection with that appeal, the RO obtained VA treatment records showing diagnoses of PTSD as early as September 2004.  

Given the new diagnosis of PTSD, another VA psychiatric examination was conducted in January 2006.  During this examination, the Veteran reported to the examiner that he had been drinking at the time of the December 1989 MVA.  The January 2006  examiner diagnosed the Veteran with PTSD, chronic moderate; depressive disorder, NOS; and psychotic disorder, NOS.  This examiner also opined that the Veteran's PTSD was related to the in-service December 1989 MVA.  

Subsequently, in April 2006, the RO issued an administrative decision, in which it was found that the injuries sustained in or mental illness resulting from the motor vehicle accident in December 1989 were the result of the Veteran's own willful misconduct.  In August 2007, the Board denied service connection for psychiatric disability, to include PTSD, on the basis that the Veteran's psychiatric disability was the result of his own willful misconduct at the time of his in-service MVA in December 1989.    

In May 2008, the Veteran filed a new claim for service connection for depression.  By rating decision dated in September 2008 the RO found that the Veteran had failed to submit new and material evidence to reopen his previously denied claim for service connection for a psychiatric disability.  The Veteran perfected an appeal of this decision.

During the November 2009 DRO hearing, the Veteran testified that his depression started when he received an overextension of his period of service in Korea.  He reported that this overextension caused marital problems which eventually led to a divorce and that he had been depressed ever since.  In support of these assertions, the Veteran submitted copies of the overextension orders from his service personnel records as well as a copy of his final divorce decree.   

In June 2012, the Board found that, at the time of the August 2007 Board decision, the Veteran's psychiatric disorders were presumed to be the result of his own willful misconduct at the time of his in-service motor vehicle accident; however, there was no evidence that the Veteran's psychiatric disorders may instead have been related to a different in-service incident which did not involve willful misconduct.  The additionally received testimony indicated that the Veteran had been depressed ever since the overextension of his period of service in Korea, which caused marital problems that led to a divorce.  As such, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder and remanded the claim for additional development, specifically, to obtain records from SSA.

Pursuant to the June 2012 Board remand, SSA records were obtained.  These records include the Veteran's VA treatment records showing that he began receiving treatment for psychiatric problems in 2004.  These records also show that the Veteran has been is in receipt of SSA disability benefits since December 2003 due to back disabilities and affective disorder.

In the December 2012 remand, the Board found that further medical opinion was needed in this case.  As such, the claim was remanded to arrange for a VA psychiatric examination.  Such examination was performed in April 2013.  At that time, the examiner diagnosed the Veteran was depressive disorder, NOS and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's depressive disorder was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  

Specifically, the April 2013 VA examiner wrote that, in general, the Veteran's responses during the course of the clinical interview and the information obtained from the Minnesota Multiphasic Personality Inventory-Second Edition, suggest that the Veteran had a tendency to over-report psychiatric symptoms.  Despite these concerns, the Veteran did report significant depressive and PTSD symptoms which he placed as the result of his military service.  However, the veracity of these claims could not be verified, and the inconsistency in his report was more confusing.  That is to say, the Veteran's report of the manner in which his symptoms worsened and became known to him was not consistent with ways typically seen in those disorders.  

The examiner noted, for instance, the Veteran reported that he was experiencing PTSD as evidenced by his dreams and nightmares.  The examiner noted that, typically, individuals with PTSD will report dreams of the same nature that reoccur frequently.  By comparison, the Veteran reported that he was experiencing a multitude of dreams in a nonspecific nature.  The dreams were also not related to his in-service MVA of the impact of his experiences due to his divorce.  His divorce was not considered typically a pathogen for the development of PTSD as it did not lead to fear of bodily harm.  The examiner concluded that, although perhaps anxiety-provoking for the Veteran or upsetting, it did not raise to the level that is typically necessary for the diagnosis of PTSD.  

The examiner further noted that the Veteran had also reported experiencing a traumatic brain injury.  However, he reported that he had no difficulties with cognitive functioning immediately following the injury, instead stating that the cognitive symptoms occurred years later.  This was inconsistent with typical process of brain injury where deficits are noted either immediately or soon thereafter within the course of weeks rather than years.  As such, the examiner opined that it was unlikely that the cognitive defects he was experiencing were secondary to traumatic brain injury.  

Finally, the examiner pointed out that the Veteran did describe significant depressive symptoms which may be suggestive of depressive disorder.  However, it was unclear what connection the Veteran was trying to draw between his military experiences and his current feeling state.  Although stop-loss procedures can place stress on an individual relationship, it appeared that the Veteran's relationship was quite disordered prior to his being "stranded" in Korea.  He reported during the course of the interview that his wife had previously had difficulty with infidelity and his ability to maintain the relationship only occurred, to some degree, when he was with his wife.  Although this was concerning, it was hard to determine how the Veteran's military experiences led to the difficulties he experienced with regard to his wife.  As a result of these factors, the examiner opined that it was less likely than not that the Veteran's current psychiatric problems were due to his military service.  

Thereafter, an addendum opinion was requested from the April 2013 VA examiner.  Specifically, the RO advised the examiner that the issue of whether specific military experiences led to military difficulties was irrelevant to the question of whether the current psychiatric disability was related to military service.  The important question was whether the current psychiatric disability can be linked to an event, injury, or disease shown to have occurred in service, regardless of whether specific military duties or experience actually caused the event, injury, or disease.

In July 2013, the April 2013 VA examiner provided an addendum opinion.  Specifically, the examiner noted that the opinion that was previously provided clearly documented the result of the previous evaluation.  In that report, it was documented that the Veteran presented a profile of responding that was suggestive of exaggeration and over-report of psychiatric difficulties.  Additionally, it was documented that the Veteran's report of PTSD symptoms were inconsistent with that seen typically in the course of the disorder.  The Veteran did report significant depressive symptoms (which must be considered in the context of his tendency for over-report of psychiatric difficulties).  The examiner found, however, that the origin of his difficulties is uncertain.  As documented, the Veteran placed the genesis of his depressive disorder, which he claimed was ongoing, as the result of stop-loss procedures that required him to be deployed to Korea.  This, he claimed, led to his former wife's infidelity which he identified as precipitating his depressive symptoms.  The examiner further noted, however, that there was evidence, as provided by the Veteran's own report and the medical record, that significant marital issues predated this deployment and the presence of interpersonal difficulties which were present prior to his military service.  The examiner thus opined that, even if the Veteran's report was to be believed that he began experiencing depressive symptoms at that time, it was unlikely that the Veteran's deployment led directly to his depressive symptoms as the difficulties in the relationship were long-standing.  The examiner further found that  the Veteran's variability in reporting across numerous settings increased the likelihood that his symptoms are recent in development and are related to a greater extent to the totality of his life difficulties, rather than to his specific military experiences.  

The examiner thus concluded that, given this information, although the Veteran draws the direct connection between his deployment and his current depressive symptoms, it was less likely than not that the Veteran's current difficulties are the direct result of his military service.  

First addressing the matter of service connection for PTSD, the above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433   (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

As noted above, the assessments of PTSD and PTSD symptoms reflected in the 2004 VA treatment records and the January 2006 VA examination report, cited above, are not supported by clear, fact-specific rationale.  Admittedly, the January 2006 VA examination report reflects some discussion of the DSM-IV criteria; however, the psychologist was not specific in explaining how the Veteran met each criterion, nor did he provide the basis for any such conclusion.  The Board thus finds that, collectively, such evidence should be accorded less probative weight than the well-reasoned, thoroughly explained opinion of the April 2013 VA examiner. 

Clearly, the April 2013/July 2013 VA examiner's conclusion that the Veteran fails to meet the criteria for a PTSD diagnosis was based on review of pertinent evidence in the claims file (including the VA treatment records and January 2006 VA examination report), as well as a detailed clinical interview of the Veteran, and the administration of psychological testing., and the examiner provided a specific discussion of the DSM-IV criteria, as it applies to the Veteran, in the examination report.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Accordingly, the Board is according the opinion of the April 2013 VA examiner-reached after such comprehensive testing and interview, records review and discussion of the criteria for diagnosing PTSD-great probative weight on the question of whether the DSM-IV criteria for a diagnosis of PTSD are actually met.

Furthermore, as regards any direct assertions by the Veteran attempting to establish that he currently has PTSD on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of whether the Veteran meets-or, at any time pertinent to this appeal, has met-the diagnostic criteria for a current diagnosis of PTSD is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific matter of whether the Veteran meets the diagnostic criteria for PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.

As formatter of whether service connection for any acquired psychiatric disorder other than PTSD are met, the weight of the medical evidence of record appears to support a finding that the Veteran currently has a depressive disorder.  However, the competent, probative evidence simply does not support a finding that such a disorder had its onset in or is otherwise medically-related to service.  

While the Veteran complained of some psychiatric problems during service, including the stress of an impending divorce, the Veteran, himself, stated that he did not seek assistance for this and service treatment records are negative for treatment or a diagnosis of a psychiatric disorder.  The earliest documented evidence of a an actual psychiatric disorder in the claims file is the May 2003 VA psychiatric examination report reflecting diagnoses of depressive disorder, not otherwise specified (NOS); psychotic disorder, NOS; and R/O (rule out) schizoaffective disorder.  

The Board has carefully considered and evaluated the evidence of record, to include the Veteran's own assertions.  The Veteran is certainly competent to report his symptoms, past and present.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran was not treated for or diagnosed with a psychiatric disorder during service.  Also, the April/July 2013 VA examiner opined that the Veteran's variability in reporting across numerous settings increased the likelihood that his symptoms are psychiatric problems are recent in development and are related to a greater extent to the totality of his life difficulties than to his specific military experiences.  

The Veteran and his treating physicians have submitted several statements in support of his claim.  Significantly, these statements show that the Veteran has been experiencing psychiatric problems for many years, although it is unclear from these statements when exactly the psychiatric problems began.  Although the Veteran likely experienced traumatic events during service,  as VA has conceded, the Veteran did not did not file a claim for compensation for  psychiatric disability related to service until March 2003, approximately 11 years after service separation and did not seek psychiatric treatment until 2004, approximately 12 years after service discharge.  Moreover, the Board is faced with a silent record in this interim.  

The Board points out that any post-service assertions that the Veteran's psychiatric problems began during or shortly after service are inconsistent with the silent record and the November 1992 VA examination report which is negative for a longstanding history of psychiatric problems.  Moreover, the current assertions of psychiatric symptoms since service is self-interested, and not corroborated by any other evidence, lay or medical.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In view of the above, the Board finds that any current assertions in regard to the Veteran having had psychiatric symptoms since service are not credible, and therefore not persuasive.  The Board finds it noteworthy, as discussed below, that in this case, the April 2013 VA examiner who also provided the July 2013 addendum, opinion, clearly considered the Veteran's lay assertions, and still rendered an opinion that weighs against the claim.  

As noted, the first diagnosis of a psychiatric disability other than PTSD was not until May 2003, approximately 11 years after service.  . The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, as indicated above, the only competent, probative opinion to directly address the etiology o f current psychiatric disability weighs against the claim.  As noted, in the July 2013 addendum opinion, the April 2013 VA examiner indicated that it was less likely than not that the Veteran's current psychiatric difficulties are the direct result of his military service and that the Veteran's psychiatric problems are recent in development and are related to a greater extent to the totality of his life difficulties rather than to his specific military experiences.  As with the question of diagnosis, for the same reasons, the Board accords this opinion great probative value on the question of whether the any current psychiatric disability other than PTSD is medically related to service. Neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion that actually establishes a medical nexus between any current depressive disorder and service.

Furthermore, as for any direct assertions by the Veteran or his representative that a psychiatric disability other than PTSD had its origins in or is otherwise medically-related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of the disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although, as indicated above, lay persons are competent to provide opinions on some medical issues (see Kahana, 24 Vet.App. at 435), the specific issue of whether the Veteran's current psychiatric problems are related to his military service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for psychiatric disability, to include PTSD and depressive disorder, must be denied.   In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and/or depressive disorder, is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


